Exhibit 10.1

AMENDMENT AGREEMENT




This AMENDMENT AGREEMENT (the "Agreement") is dated as of this 18th  day of
October, 2007, by and among PENNICHUCK CORPORATION, a New Hampshire corporation
with a principal place of business at 25 Manchester Street, Merrimack, New
Hampshire 03054 ("PC" or the "Borrower"), PENNICHUCK WATER WORKS, INC., a New
Hampshire corporation with a principal place of business at 25 Manchester
Street, Merrimack, New Hampshire 03054 ("PWW" or the "Guarantor") and BANK OF
AMERICA, N.A. (successor by merger to FLEET NATIONAL BANK), a national bank
organized under the laws of the United States with a place of business at 1155
Elm Street, Manchester, New Hampshire 03101 (the "Bank").




W I T N E S S E T H




WHEREAS, pursuant to the terms of a certain Loan Agreement between the Borrower,
the Guarantor and the Bank dated March 22, 2005, as amended (the "Loan
Agreement") and certain loan documents referenced therein or contemplated
thereby (collectively the "Loan Documents"), the Bank has made a certain
$12,000,000 line of credit loan to the Borrower (the "Primary Line of Credit")
and a certain $4,000,000 line of credit loan to the Borrower (the "Secondary
Line of Credit").  Any capitalized term used herein which is not defined herein
shall have the meaning given to such term in the Loan Agreement; and




WHEREAS, the Borrower has requested and the Bank has agreed to, among other
things, (i) modify certain financial covenants; and (ii) amend the Loan
Documents in certain other respects.




NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate, and agree as follows:




1.

Representations and Warranties of the Borrower and the Guarantor.  Each of the
Borrower and the Guarantor represent and warrant to the Bank as follows:




(a)

The representations, warranties and covenants of each of the Borrower and the
Guarantor made in the Loan Documents, as each may hereinafter be amended or
modified, remain true and accurate and are hereby reaffirmed as of the date
hereof.




(b)

Each of the Borrower and the Guarantor has performed, in all material respects,
all obligations to be performed by it to date under the Loan Documents, as each
may hereinafter be amended or modified, and no event of default exists
thereunder.




(c)

Each of the Borrower and the Guarantor is a corporation duly organized,
qualified, and existing in good standing under the laws of the State of New
Hampshire and in all other jurisdictions in which the character of the property
owned or the nature of the existing   business conducted by such Borrower or
Guarantor require its qualification as a foreign corporation.




(d)

The execution, delivery, and performance of this Agreement and the documents
relating hereto (the "Amendment Documents") are within the power of each of the
 Borrower and the Guarantor and are not in contravention of law, either the
Borrower's or the Guarantor's Articles of Incorporation, By-Laws, or the terms
of any other documents, agreements, or undertaking to which either the Borrower
or the Guarantor is a party or by which either the Borrower or the Guarantor is
bound.  No approval of any person, corporation, governmental body, or other
entity not provided herewith is a prerequisite to the execution, delivery, and
performance by the Borrower and the Guarantor or any of the documents submitted
to the Bank in connection with the Amendment Documents to ensure the validity or
enforceability thereof, or upon execution by the Bank to ensure the validity or
enforceability thereof.




(e)

When executed on behalf of the Borrower and the Guarantor, the Amendment
Documents will constitute a legally binding obligation of the Borrower and the
Guarantor, enforceable in accordance with their terms; provided, that the
enforceability of any provisions in the Amendment Documents, or of











--------------------------------------------------------------------------------

any rights granted to the Bank pursuant thereto may be subject to and affected
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and that the right of the Bank to
specifically enforce any provisions of the Amendment Documents is subject to
general principles of equity.




2.

Amendment To Loan Agreement.  The Loan Agreement shall be amended as follows:




(a)

Section 5.18(c) of Article V of the Loan Agreement is hereby amended by deleting
it in its entirety and replacing it with the following:




"(c)

Funded Debt to Capital Ratio.  Maintain on a consolidated basis a ratio of
Funded Debt to Capital not exceeding sixty five percent (65%).  Funded Debt
shall mean interest bearing debt with maturities of one (1) year or greater less
unrestricted cash and short term investments over Four Hundred Thousand Dollars
($400,000).  Capital shall mean Funded Debt plus Tangible Net Worth."




(b)

The terms and conditions of the Loan Agreement, as amended hereby, are hereby
ratified and confirmed.




3.

Ratification of the Guaranty Agreement.  Reference is hereby made to the
Guaranty Agreement dated March 22, 2005, as amended, from the Guarantor to the
Bank (the "Guaranty Agreement").  The Guarantor hereby ratifies and confirms its
guaranty under the Guaranty Agreement as of the date hereof.  The Guarantor
hereby acknowledges that its obligations under the Guaranty Agreement shall
apply to the Secondary Line of Credit Note, the Secondary Line of Credit and the
Swap Agreement and that all amounts advanced or to be advanced thereunder shall
be Guaranteed Obligations (as such term is defined in the Guaranty Agreement)
for which the Guarantor shall be liable under the Guaranty Agreement.  The Bank
and the Guarantor hereby expressly acknowledge that the obligations under the
Primary Line of Credit Note and the Primary Line of Credit are hereby expressly
excluded from the definition of the Guaranteed Obligations.




4.

Conditions Precedent.  The obligations of the Bank hereunder are subject to
fulfillment of the following conditions precedent:




(a)

The Borrower and the Guarantor shall execute and deliver to the Bank this
Agreement and the Amendment Documents.




(b)

The Bank shall have received (i) certified copies of instruments evidencing all
corporate action taken by the Borrower and the Guarantor to authorize the
execution and delivery of this Agreement and the Amendment Documents and (ii)
such other documents, legal opinions, papers and information as the Bank shall
reasonably require including all items listed on the Closing Agenda attached
hereto as Exhibit A.




(c)

The Borrower shall pay the Bank a fee of $5,000 at or prior to closing which fee
shall also be for the amendment to the loan documents related to the $4,500,000
line of credit from the Bank to PC and Pennichuck East Utility, Inc. which shall
close simultaneously herewith.




5.

Future References.  All references to the Loan Documents shall hereafter refer
to such documents, as amended and shall expressly include, without limitation,
this Agreement and all other Amendment Documents.




6.

Loan Documents.  The Borrower shall deliver this Agreement to the Bank and this
Agreement shall be included in the term "the Loan Documents" in the Loan
Agreement.  The Loan Documents, and the collateral granted to the Bank therein,
shall secure the Loan (as defined in the Loan Agreement) made pursuant to the
Loan Agreement, as amended, and the payment and performance of the Line of
Credit, as amended.




7.

Continuing Effect.  The provisions of the Loan Documents, as modified herein,
shall remain in full force and effect in accordance with their terms and are
hereby ratified and confirmed.














--------------------------------------------------------------------------------

8.

General.




(a)

The Borrower shall execute and deliver such additional documents and do such
other acts as the Bank may reasonably require to implement the intent of this
Agreement fully.




(b)

The Borrower shall pay all costs and expenses, including, but not limited to,
reasonable attorneys' fees incurred by the Bank in connection with this
Agreement.  The Bank, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note, as amended.




(c)

This Agreement may be executed in several counterparts by the Borrower, the
Guarantor and the Bank, each of which shall be deemed an original but all of
which together shall constitute one and the same Agreement.




[SIGNATURE PAGES FOLLOW]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.







BANK OF AMERICA, N.A.










/s/ Paula Belanger

By:  /s/ Kenneth R. Sheldon

Witness                             

Kenneth R. Sheldon, Its Duly

Authorized Senior Vice President







PENNICHUCK CORPORATION







/s/ DC Arch

By: /s/ William D. Patterson

Witness

William D. Patterson, Its Duly

Authorized Senior Vice President, Treasurer and

Chief Financial Officer







PENNICHUCK WATER WORKS, INC.







/s/ DC Arch

By: /s/ William D. Patterson

Witness

William D. Patterson, Its Duly

Authorized Vice President, Treasurer and

Chief Financial Officer














--------------------------------------------------------------------------------

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH




The foregoing instrument was acknowledged before me this 19th day of October,
2007, by Kenneth R. Sheldon, duly authorized Senior Vice President of Bank of
America, N.A., a national bank organized under the laws of the United States, on
behalf of the same.




/s/ Paula Belanger

Notary Public

My Commission Expires: May 17, 2011

Notary Seal




STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH




The foregoing instrument was acknowledged before me this 15th day of October,
2007, by William D. Patterson, duly authorized Senior Vice President, Treasurer
and Chief Financial Officer of PENNICHUCK CORPORATION, a New Hampshire
corporation, on behalf of the same.




/s/ Bonalyn J. Hartley

Notary Public

My Commission Expires: November 19, 2008

Notary Seal




STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH




The foregoing instrument was acknowledged before me this 15th day of October,
2007, by William D. Patterson, duly authorized Vice President, Treasurer and
Chief Financial Officer of PENNICHUCK WATER WORKS, INC., a New Hampshire
corporation, on behalf of the same.




/s/ Bonalyn J. Hartley

Notary Public

My Commission Expires: November 19, 2008

Notary Seal











--------------------------------------------------------------------------------

EXHIBIT A




CLOSING AGENDA




Amendment to Financings

from BANK OF AMERICA, N.A. (the "Bank")

to PENNICHUCK CORPORATION, PENNICHUCK EAST UTILITY, INC.

and PENNICHUCK WATER WORKS, INC.




____________________, 2007




BORROWER'S AND GUARANTOR'S DOCUMENTS (Items 1-8 to be Delivered by Borrower and
Counsel)




1.

PENNICHUCK CORPORATION - Certificate of Existence




2.

PENNICHUCK CORPORATION - Secretary's Certificate including Articles, Bylaws,
Incumbency Certificate and Board of Directors Resolution




3.

PENNICHUCK EAST UTILITY, INC. - Certificate of Existence




4.

PENNICHUCK EAST UTILITY, INC. - Secretary's Certificate including Articles,
Bylaws, Board of Director's Resolutions and Incumbency Certificate




5.

PENNICHUCK WATER WORKS, INC. - Certificate of Existence




6.

PENNICHUCK WATER WORKS, INC. - Secretary's Certificate including Articles,
Bylaws, Incumbency Certificate and Board of Directors Resolution




7.

Disbursement Authorization (form provided) and Payment of Bank fees and expenses




8.

Opinion of Counsel




BANK'S DOCUMENTS

9.

Amendment Agreement ($12,000,000 and $4,000,000 Line of Credit to PC)




10.

RSA 399-B Disclosure Statement ($12,000,000 and $4,000,000 Line of Credit to PC)




11.

Amendment Agreement ($4,500,000 Line of Credit to PC and PEU)




12.

RSA 399-B Disclosure Statement ($4,500,000 Line of Credit to PC and PEU









